1)ISN’IISS; Opinion issued December 21, 2012




                                                 in The
                                      niirt tif     \ppraIi
                          iftI!     ttrirt       uf xas at 3at1ai
                                         No. 05-12-00473-CV


                                  PATRICK KNOLES, Appellant

                                                   V.

              WELLS FARGO BANK, N.A. AND COLLIN COUNTY, Appellees


                         On Appeal from the County Court at Law No. 6
                                     Collin County, Texas
                             Trial Court Cause No. 006-01594-2011


                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        At issue in this appeal are two post-judgment orders—the trial court’s (1) April 11, 2012

order denying Patrick Knoles’s emergency motion to quash or stay writ of execution and prohibiting

him from filing any instrument “of any kind or nature” challenging “in any manner” the execution

ofthe writ: and (2) April 24, 2012 order sanctioning Knoles’ s counsel for actions taken in connection

with the writ. The orders follow the trial court’s unappealed December 2011 final judgment

awarding Wells Fargo Bank, N.A. possession of certain real property occupied by Knoles. Because

an order incident to a writ of execution is not appealable, we directed the parties to file letter briefs

addressing our jurisdiction over the appeal. See Qualia v Qualia, 37 S.W.3d 128, 129 (Tex.

App.—San Antonio 2001, no pet.).
        Citing iing/in u. [)rennon, 324 SW 3d )C() ( 1ev, 2010) (per curiam). Knoles argues in his

letter brief that. because both orders djudicat[ed a new set o lact issues not addressed in the

cases underlying judgment and followed a conventional trial on the merits.” they are “presumed

to dispose of all issues and parties” and are appealable final judgments .324 S.W.3d at 563 (trial

courts judgment after conventional trial on merits is final br purposes of appeal). Wells Fargo did

not respond, but Collin County counters that although the court may have considered “a new set of

fact issues,” the orders served to enforce and protect the judgment of possession and were not

“transformed” into final judgments by the adjudication of new facts. Collin County argues further,

in a motion to dismiss filed subsequent to its letter brief, that we lack subject matterjurisdiction over

the sanctions order because the trial court sanctioned Knoles’s counsel, not Knoles, and counsel did

not appeal .,See 11 i//jams   i’.   (‘olihursi. 253 S.W.3d 353. 367 (Tex. App.—Eastland 2008. no pet.)

(“appealing [parties 1 may not complain of errors that do not injuriously alThct Ithemi or that merely

affect the rights of others. ) (quoting Torringlon (. v. Siuizman. 46 S.W.3d 829. 843) (Tex. 2000)).

We agree with Collin County.

       Nothing in the record suggests the orders were issued for a purpose other than to aid in the

enforcement of the judgment. Moreover, as Collin County points out, Knoles has no standing to

appeal the order imposing sanctions solely against his counsel. See Bahar      i’.   Lyon Fin. Servs., Inc.,

330 S.W.3d 379. 388 (Tex. App.—Austin 2010. pet. denied).             Accordingly, we lack jurisdiction

over this appeal. We grant Collin County’s motion to dismiss the appeal and dismiss the appeal.

See TEX. R. Aip. P. 42.3(a).



                                                           CAROL’N VvRlCi[ll
                                                           CHII”F JLSTICE
120473F.P05
                                  nitrt nf ipia1i
                         .Fift1i Jitrirt nf Lcxa at Da11t

                                        JUDGMENT
PATRICK KNOI uS. Appellant                           Appeal from the Count Court at Law No. 6
                                                     of Collin County. fexas. (Tr.Ct.No. 006—
No. 05-12-00473-CV                                   01594-201 1).
                                                     Opinion delivered by Chief Justice Wright,
WELLS FARGO BANK, N.A. ANI) COLLIN                   Justices Francis and Lang-Miers participating.
COUNTY, Appellees


        In accordance with this Courts opinion of this date, we DISMISS the appeal. We ORI)FR
that appellees Wells Fargo Bank. N.A. and Coflin County recover their costs, if any. of this appeal
from appellant Patrick Knoles.


Judgment entered December 21. 2012.




                                                     C \ROLYN WRIGI-l 1
                                                     CHIEF JUS1I(E